 


109 HR 2051 IH: Comprehensive Immunosuppressive Drug Coverage for Transplant Patients Act of 2005
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2051 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. Camp (for himself and Mr. Strickland) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide continued entitlement to coverage for immunosuppressive drugs furnished to beneficiaries under the Medicare Program that have received an organ transplant and whose entitlement to coverage would otherwise expire, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Comprehensive Immunosuppressive Drug Coverage for Transplant Patients Act of 2005. 
2.Provision of appropriate coverage of immunosuppressive drugs under the Medicare Program for organ transplant recipients 
(a)Continued entitlement to immunosuppressive drugs 
(1)Kidney transplant recipientsSection 226A(b)(2) of the Social Security Act (42 U.S.C. 426–1(b)(2)) is amended by inserting (except for coverage of immunosuppressive drugs under section 1861(s)(2)(J)) after shall end. 
(2)Other transplant recipientsThe flush matter following paragraph (2)(C)(ii)(II) of section 226(b) of the Social Security Act (42 U.S.C. 426(b)) is amended by striking of this subsection) and inserting of this subsection and except for coverage of immunosuppressive drugs under section 1861(s)(2)(J)). 
(3)ApplicationSection 1836 of the Social Security Act (42 U.S.C. 1395o) is amended— 
(A)by striking Every individual who and inserting (a) In General.—Every individual who; and 
(B)by adding at the end the following new subsection: 
 
(b)Special rules applicable to individuals only eligible for coverage of immunosuppressive drugs 
(1)In GeneralIn the case of an individual whose eligibility for benefits under this title has ended except for the coverage of immunosuppressive drugs by reason of section 226(b) or 226A(b)(2), the following rules shall apply: 
(A)The individual shall be deemed to be enrolled under this part for purposes of receiving coverage of such drugs. 
(B)The individual shall be responsible for the full amount of the premium under section 1839 in order to receive such coverage. 
(C)The provision of such drugs shall be subject to the application of— 
(i)the deductible under section 1833(b); and 
(ii)the coinsurance amount applicable for such drugs (as determined under this part). 
(D)If the individual is an inpatient of a hospital or other entity, the individual is entitled to receive coverage of such drugs under this part. 
(2)Establishment of procedures in order to implement coverageThe Secretary shall establish procedures for— 
(A)identifying beneficiaries that are entitled to coverage of immunosuppressive drugs by reason of section 226(b) or 226A(b)(2); and 
(B)distinguishing such beneficiaries from beneficiaries that are enrolled under this part for the complete package of benefits under this part.. 
(4)Technical amendmentSubsection (c) of section 226A of the Social Security Act (42 U.S.C. 426–1), as added by section 201(a)(3)(D)(ii) of the Social Security Independence and Program Improvements Act of 1994 (Public Law 103–296; 108 Stat. 1497), is redesignated as subsection (d). 
(b)Extension of secondary payer requirements for ESRD beneficiariesSection 1862(b)(1)(C) of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)) is amended by adding at the end the following new sentence: With regard to immunosuppressive drugs furnished on or after the date of enactment of the Comprehensive Immunosuppressive Drug Coverage for Transplant Patients Act of 2005, this subparagraph shall be applied without regard to any time limitation.. 
(c)Effective dateThe amendments made by this section shall apply to drugs furnished on or after the date of enactment of this Act. 
3.Plans required to maintain coverage of immunosuppressive drugs 
(a)Application to certain health insurance coverage 
(1)In GeneralSubpart 2 of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the following: 
 
2707.Coverage of immunosuppressive drugsA group health plan (and a health insurance issuer offering health insurance coverage in connection with a group health plan) shall provide coverage of immunosuppressive drugs that is at least as comprehensive as the coverage provided by such plan or issuer on the day before the date of enactment of the Comprehensive Immunosuppressive Drug Coverage for Transplant Patients Act of 2005, and such requirement shall be deemed to be incorporated into this section.. 
(2)Conforming amendmentSection 2721(b)(2)(A) of the Public Health Service Act (42 U.S.C. 300gg–21(b)(2)(A)) is amended by inserting (other than section 2707) after requirements of such subparts. 
(b)Application to group health plans and group health insurance coverage under the Employee Retirement Income Security Act of 1974 
(1)In GeneralSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section: 
 
714.Coverage of immunosuppressive drugsA group health plan (and a health insurance issuer offering health insurance coverage in connection with a group health plan) shall provide coverage of immunosuppressive drugs that is at least as comprehensive as the coverage provided by such plan or issuer on the day before the date of enactment of the Comprehensive Immunosuppressive Drug Coverage for Transplant Patients Act of 2005, and such requirement shall be deemed to be incorporated into this section.. 
(2)Conforming amendments 
(A)Section 732(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185(a)) is amended by striking section 711 and inserting sections 711 and 714. 
(B)The table of contents in section 1 of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 713 the following new item: 
 
 
Sec. 714. Coverage of immunosuppressive drugs. 
(c)Application to group health plans under the Internal Revenue Code of 1986Subchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended— 
(1)in the table of sections, by inserting after the item relating to section 9812 the following new item: 
 
 
Sec. 9813. Coverage of immunosuppressive drugs;and 
(2)by inserting after section 9812 the following: 
 
9813.Coverage of immunosuppressive drugsA group health plan shall provide coverage of immunosuppressive drugs that is at least as comprehensive as the coverage provided by such plan on the day before the date of enactment of the Comprehensive Immunosuppressive Drug Coverage for Transplant Patients Act of 2005, and such requirement shall be deemed to be incorporated into this section.. 
(d)Effective dateThe amendments made by this section shall apply to plan years beginning on or after January 1, 2006. 
 
